Citation Nr: 1741066	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-48 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a further apportionment of the Veteran's compensation benefits on behalf of the Appellant's children, N.G. and K.F.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

At the time of filing the claim, the Appellant was the spouse of the Veteran, who served on active duty with the United States Army from June 1991 to September 1995.  Divorce proceedings were initiated, and, while a divorce decree was not provided to the Board of Veterans' Appeals (Board), the Veteran's June 2017 Declaration of Status of Dependents indicates that the divorce was finalized in December 2011.  The Veteran is presently married to his third wife whom he wed in June 2017.  This matter is before the Board on appeal from a March 2010 decisional letter from the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted the Appellant an apportionment of $500 on behalf of her child A.M. Jr., effective from October 1, 2009, to August 7, 2024.   

The Appellant and the Veteran filed separate Notices of Disagreement with respect to the decision.  The Appellant argued that the effective date of the award was erroneous, and appealed for additional apportionment on behalf of herself and her two daughters from a previous relationship.  The Veteran disagreed with the award entirely, but did not perfect an appeal to the Board.  A Statement of the Case (SOC) was issued in November 2010 with respect to the effective date and the additional apportionment for the Appellant's two daughters; however it did not address the issue of apportionment for the Appellant.  The Appellant filed a Substantive Appeal in December 2010 regarding all of the issues listed in the SOC.

The Board addressed the issue on appeal in October 2014.  In addition to affirming the effective date of the apportionment award, the Board remanded the issues of entitlement to further apportionment on behalf of the Appellant's two daughters and the Appellant.  With respect to the issue of apportionment on behalf of the Appellant, the RO issued a SOC in July 2016.  The Appellant did not file a Substantive Appeal, and, as such, the issue is not on appeal.



FINDINGS OF FACT

1.  The Appellant is the mother of two children who are not the biological children of the Veteran.

2.  The record lacks sufficient information to determine when the Appellant's children were members of the household and when they left the household.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This appeal concerns a claim for benefits under Chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

II.  Apportionment

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Board notes that the applicable contested claims procedures were followed following the previous remand in this case, as the RO provided the Appellant and the Veteran with a notice of their procedural and appellate rights.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a) (2016). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. 
 § 3.450(a)(1)(ii) (2016).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307 (a)(2) (West 2014); 
38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451 (2016). 

Pursuant to 38 C.F.R. § 3.57 , the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs. 38 C.F.R. § 3.57(a).

A child may be deemed the "child" of the veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the veteran's spouse.  38 C.F.R. § 3.57(b).  Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the Veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household or was a member of the Veteran's household at the date of the Veteran's death.  38 C.F.R. § 3.210(d).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The Appellant asserts that the Veteran left her, her two daughters and their biological son in January 2008.  The Veteran stated that one of the Appellant's two daughters was no longer a member of his household effective May 2010, and requested that the RO remove her from his compensation award, with which the RO complied.  In a subsequent statement, the Veteran claimed that the other of the Appellant's daughters left his house in October 2010.  The record is silent as to whether the Veteran formally adopted the Appellant's daughters.  Even after the Board remand that specifically requested necessary information in order to make a thorough determination regarding household status, neither the Veteran nor the Appellant provided the necessary information.  

As it stands, the record is unclear as to when the Appellant's daughters were no longer members of the Veteran's household.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the parties also have a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  With the failure of both parties to respond to requests for necessary and pertinent information, the Board must make a determination of the merits of the record at hand.  

The Board finds that further apportionment for the Appellant's two biological daughters is not warranted.  While the Appellant's daughters may have been considered "children" while living in the same household, they ceased to be "children" under VA regulations when they moved out of the Veteran's household.  Therefore, his VA disability benefits cannot be apportioned for their support.  See 38 C.F.R. § 3.57, 3.450, 3.451.  

If it is as the Appellant claims, the Veteran moved out when the couple separated in January 2008, which ended the household relationship with the Appellant's children.  If it is as the Veteran claims, the Appellant's children continued to live with the Veteran for approximately two years after he left their mother, neither party has provided information to substantiate either of these claims, even when afforded an additional opportunity to do so following the October 2014 remand.  It has not been established that the stepchildren lived with the Veteran for any period of time after the separation, and therefore it has not been determined that they qualified as "children" under VA regulations.  As such, the claim for apportionment to support the Appellant's two daughters must be denied.


ORDER

Entitlement to a further apportionment of the Veteran's compensation benefits on behalf of the Appellant's children, N.G. and K.F. is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


